 1                                                 CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                     )   No. CR19-173-RSM
 9                                                 )
                      Plaintiff,                   )   ORDER GRANTING
10                                                 )   STIPULATED MOTION TO
                 v.                                )   CONTINUE TRIAL AND PRETRIAL
11                                                 )   MOTIONS DATES
     LIOBANY SERRANO LUNA,                         )
12                                                 )
                      Defendant.                   )
13                                                 )
14
15          THE COURT has considered the stipulated motion of the parties to continue the

16   trial date and pretrial motions deadline and finds that:

17          (a) taking into account the exercise of due diligence, a failure to grant a

18   continuance in this case would deny counsel for the defendant the reasonable time

19   necessary for effective preparation due to counsel’s need for more time to review the

20   evidence, consider possible defenses, and gather evidence material to the defense, as set

21   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

22          (b) a failure to grant such a continuance in this proceeding would likely result in

23   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

24          (c) the additional time requested is a reasonable period of delay, as the defendant

25   has requested more time to prepare for trial, to investigate the matter, to gather evidence

26   material to the defense, and to consider possible defenses; and

                                                                  FEDERAL PUBLIC DEFENDER
      ORDER TO CONTINUE TRIAL AND                                    1601 Fifth Avenue, Suite 700
      PRETRIAL MOTIONS DATES                                           Seattle, Washington 98101
      (United States v. Luna, CR19-173-RSM) - 1                                   (206) 553-1100
 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of December 16,
 5   2019, and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above; and
 8          (f) the period of delay from the date of this order to the new trial date is
 9   excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
10          IT IS THEREFORE ORDERED that the trial date in this matter shall be
11   continued to March 16, 2020, and that pretrial motions shall be filed no later than
12   February 7, 2020.
13          DONE this 28th day of October, 2019.
14
15
16                                                A
                                                  RICARDO S. MARTINEZ
17                                                UNITED STATES DISTRICT JUDGE

18
19   Presented by:

20   s/ Christopher Sanders
     Assistant Federal Public Defender
21   Attorney for Liobany Luna
22
23
24
25
26

                                                                   FEDERAL PUBLIC DEFENDER
      ORDER TO CONTINUE TRIAL AND                                     1601 Fifth Avenue, Suite 700
      PRETRIAL MOTIONS DATES                                            Seattle, Washington 98101
      (United States v. Luna, CR19-173-RSM) - 2                                    (206) 553-1100
